Case 2:20-cv-00050-JRG-RSP Document 194 Filed 06/29/20 Page 1 of 6 PageID #: 13758



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION

    IMAGE PROCESSING                                   §
    TECHNOLOGIES, LLC,                                 §
                                                       §
                    Plaintiff,                         §
                                                       §
    v.                                                 §
                                                                Case No. 2:20-cv-00050-JRG-RSP
                                                       §
    SAMSUNG ELECTRONICS CO., LTD.,                     §
    and SAMSUNG ELECTRONICS                            §
    AMERICA, INC.,                                     §
                                                       §
                    Defendants.                        §

                                         MEMORANDUM ORDER

              Before the Court is Plaintiff Image Processing Technologies, Inc.’s (“IPT”) Corrected

   Motion to Strike Parts of Supplemental Expert Report of Michael E. Tate (“Motion”). Dkt. No.

   129. IPT’s Motion seeks to strike parts of the Supplemental Expert Report of Michael E. Tate

   (“2020 Tate Report”) served by Defendants Samsung Electronics Co., Ltd. and Samsung

   Electronics America, Inc. (collectively, “Samsung”) on April 29, 2020.

         I.      INTRODUCTION

              The present case is severed from Case No. 2:16-cv-00505-JRG (“Original Action”),

   which was stayed on October 17, 2017 pending completion of Inter Partes Review (“IPR”)

   involving the asserted patents. Image Processing Technologies, LLC v. Samsung Electronics Co.,

   Ltd. et al., 2:16-cv-00505-JRG, Dkt. No. 356 at 1-2.

              In the years since then, much has changed. The only live patent claim in this case is

   Claim 1 of U.S. Patent No. 6,959,293 (the “’293 Patent”). Dkt. No. 1 at 7. Samsung no longer

   asserts invalidity as a defense in this case. Dkt. No. 67 at 2. The Court has found several motions




                                                     1/7
Case 2:20-cv-00050-JRG-RSP Document 194 Filed 06/29/20 Page 2 of 6 PageID #: 13759



   that were filed in the Original Action and then re-filed in the present action are moot. Dkt. No.

   125, Dkt. No. 139, Dkt. No. 153.

            The present Motion, filed May 15, 2020, asks the Court to strike portions of the 2020

   Tate Report. Some of the arguments presented echo arguments in IPT’s Daubert Motion to

   Exclude the Testimony of Michael E. Tate, which was originally filed in the Original Action.

   Dkt. No. 14. That motion was decided on June 22, after the filing of the present motion. Dkt.

   184. Other arguments are dependent on motions in limine (“MILs”), which have since been ruled

   on. Dkt. No. 129 at 5-7.

            IPT’s Motion seeks to strike the following from the 2020 Tate Report: (1) reference to

   dismissed or non-asserted claims, patents, or products and product features not accused in this

   case, (2) reference to alleged non-infringing alternatives not disclosed during fact discovery, (3)

   reliance on evidence not disclosed during discovery, and (4) reliance on documents dated after

   discovery.

      II.       LEGAL STANDARD

            Federal Rule of Evidence 702 permits expert witness testimony if:

                   “(a) the expert’s scientific, technical, or other specialized
                   knowledge will help the trier of fact to understand the evidence or
                   to determine a fact in issue; (b) the testimony is based on sufficient
                   facts or data; (c) the testimony is the product of reliable principles
                   and methods; and (d) the expert has reliably applied the principles
                   and methods to the facts of the case.”

            Fed. R. Evid. 702. The district court “ensur[es] that an expert’s testimony both rests on a

   reliable foundation and is relevant to the task at hand.” Daubert v. Merrell Dow Pharm. Inc., 509

   U.S. 579, 579-80 (1993). Relevance is a low bar. Evidence is relevant if: (a) it has any tendency

   to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

   consequence in determining the action. Fed. R. Evid. 401.

                                                    2/7
Case 2:20-cv-00050-JRG-RSP Document 194 Filed 06/29/20 Page 3 of 6 PageID #: 13760



             Regarding reliability, part of that inquiry is whether the data utilized in the methodology

   is sufficiently tied to the facts of the case. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

   150 (1999). The burden is on the party offering the expert testimony to establish admissibility by

   a preponderance of the evidence. Moore v. Ashland Chem., Inc., 151 F.3d 269, 276 (5th Cir.

   1998) (en banc).

             However, “the question of whether the expert is credible or the opinion is correct is

   generally a question for the fact finder, not the court.” Summit 6, LLC v. Samsung Elecs. Co., 802

   F.3d 1283, 1296 (Fed. Cir. 2015), citing Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1314 (Fed.

   Cir. 2014), overruled on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed.

   Cir. 2015) (en banc). “Vigorous cross-examination, presentation of contrary evidence, and

   careful instruction on the burden of proof are the traditional and appropriate means of attacking

   shaky but admissible evidence.” Daubert, 509 U.S. at 596.

      III.      ANALYSIS

                a. Opinions Relying on Motions In Limine Excluded Matter

             IPT argues that the 2020 Tate Report relies on inadmissible material that IPT has moved

   to exclude in MILs. Dkt. No. 129 at 6-8. The Motion cites MILs No. 1, 2, 8, 16, and 22. Id. MILs

   No. 1, 2, and 16 were granted, with carveouts. Dkt. No. 171 at 2, 5. MIL No. 22 was denied. Id.

   at 6. MIL No. 8 was deferred in the Order on Motions In Limine. Id. at 3. Later, MIL No. 8 was

   denied in a Memorandum Order. Dkt. No. 185 at 1.

             IPT cites the following portions of the 2020 Tate Report as relying on inadmissible

   material: ¶¶ 4, 18-34, 40-47, 49-51, 62, 65 (part), 66 (part), 69 (part), 72 (part), 73 (part), 74

   (part), 89-91, 93, 93 n. 128-134, 95, and Supplemental Exhibit 3 (part). Dkt. No. 129 at 6-9.




                                                     3/7
Case 2:20-cv-00050-JRG-RSP Document 194 Filed 06/29/20 Page 4 of 6 PageID #: 13761



          After reviewing the cited sections of the 2020 Tate Report, and resolving them according

   to the MILs, the Court finds the following sections are STRICKEN in accordance with MILs. A

   section from the above list not being struck in this table does not assure its admissibility at trial,

   but merely indicates that said section does not violate IPT MILs No. 1, 2, or 16.

    Sections Stricken                                                            MIL Violated
    ¶¶ 4, 18, 40, 50 from “[t]he hypothetical license would now . . . .”         IPT MIL No. 1
                                                                                 (Other Patents)
    through the end of the paragraph, 51 from “[t]his is conservative . . .”

    through “. . . my Initial Expert Report,” 62, 74 from “Given, among

    other changes above . . .” through “. . . from the April 2008

    hypothetical negotiation,”

    ¶¶ 19-20, 25-34, 44                                                          IPT MIL No. 16
                                                                                 (Unaccused Products)
    N/A                                                                          IPT MIL No. 2
                                                                                 (PTO Proceedings)
    ¶ 72 from “Mr. Harbaugh, the prior patent owner . . .” through “[t]he        IPT MIL No. 7
                                                                                 (Efforts to Sell Patent)
    negotiating positions of Mr. Harbaugh and Image Processing are

    similar.”



                b. Opinions Regarding Non-Infringing Alternatives

          IPT argues that Samsung should not be permitted to rely on Samsung’s MVFD, LBP FD,

   and LBP ED algorithms; ArcSoft’s FD, ED, and FT algorithms; and Version 3.02 of Omron code

   as it was allegedly disclosed for the first time in the 2020 Tate Report and that they would not be

   available as non-infringing alternatives as they are still accused in the other case. Dkt. No. 129 at

   7.




                                                    4/7
Case 2:20-cv-00050-JRG-RSP Document 194 Filed 06/29/20 Page 5 of 6 PageID #: 13762



           The Court has discussed Samsung’s misleading disclosure regarding IPT’s Interrogatory

   No. 20 at length in a previous order. Dkt. No. 123. The Court granted IPT leave to supplement

   expert reports. Id. As discussed in another previous order, the Court does not find striking these

   alleged non-infringing alternatives justified in light of prior remedies. Dkt. No. 185 at 6-7.

           Regarding IPT’s argument that these alleged non-infringing alternatives should not be

   permitted as they are still accused in the Original Action, the Court disagrees. The present case is

   not the Original Action. Samsung has been precluded from making any reference to the patents

   and claims in the Original Action by IPT MIL No. 1. Dkt. No. 171 at 2. IPT cannot then use

   those patents and claims as a basis to dispute Samsung’s non-infringing alternatives in the

   present case. The Court DENIES exclusion on this basis.

                 c. Evidence & Documents Not Disclosed During Discovery

           IPT argues that opinions referencing the conversation with Ishay Goldin of Samsung

   regarding Samsung’s 2015 move to deep learning or neural network algorithms should be

   excluded as the algorithms were first introduced in products released well after close of

   discovery and that Plaintiff has received no related discovery. Dkt. No. 129 at 8. IPT cites no

   legal authority indicating that an expert may not rely on post-discovery conversations with a fact

   witness who was timely disclosed in his report. Furthermore, Samsung notes that Mr. Goldin was

   disclosed as a person with relevant knowledge, and actually deposed, during fact discovery. Dkt.

   No. 130 at 6-7.

           Experts cannot act as mere channels to introduce hearsay, but they may reasonably rely

   on information from persons who were properly disclosed during discovery. After reviewing the

   portions of the 2020 Tate Report that IPT asserts as improper, the Court DENIES exclusion on

   this basis.



                                                   5/7
Case 2:20-cv-00050-JRG-RSP Document 194 Filed 06/29/20 Page 6 of 6 PageID #: 13763



              d. Documents Dated After Close of Discovery

          Finally, IPT argues that documents regarding FotoNation dated after the close of the

   discovery period did not exist during the discovery period, and that the evidence should be

   stricken. Dkt. No. 129 at 8-9. IPT notes that the documents were not produced until long after the

   close of discovery. Id. at 8. However, IPT says that they were disclosed on April 29, 2020. Id.

          Samsung has an ongoing obligation to update and disclose documents that are part of the

   initial disclosure as they are discovered. Although after the close of discovery, these documents

   were disclosed to IPT. Furthermore, IPT took its own discovery of FotoNation. Dkt. No. 130 at

   7. IPT cites Dkt. No. 116-2 at ¶ 93, 93 fn. 128-134 as the offending section. After reviewing the

   section, the Court DENIES the request to strike this section on these grounds.
  .
       IV.     CONCLUSION

          In sum, the Court GRANTS-IN-PART and DENIES-IN-PART the requests for

   exclusion. The Court STRIKES from the 2020 Tate Report ¶¶ 4, 18-20, 25-34, 44, ¶ 50 from

   “[t]he hypothetical license would now . . . .” through the end of the paragraph, ¶ 51 from “[t]his

   is conservative . . .” through “. . . my Initial Expert Report,” ¶ 62, ¶ 72 from “Mr. Harbaugh, the

   prior patent owner . . .” through “[t]he negotiating positions of Mr. Harbaugh and Image

   Processing are similar,” and ¶ 74 from “Given, among other changes above . . .” through “. . .

   from the April 2008 hypothetical negotiation.”
           SIGNED this 3rd day of January, 2012.
          SIGNED this 26th day of June, 2020.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  6/7
